Citation Nr: 0923330	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-05 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for chronic liver disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from November 1964 to June 
1968, and from August 1968 to October 1970.

This appeal to the Board of Veterans' Appeals ( Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, CA.

The case was previously remanded by the Board in May 2006 for 
specified development, to include a medical expert opinion 
which is now of record. 

During the course of the current appeal, the veteran raised 
other issues with regard to right and left knee disorders, 
right and left shoulder disorders, and a back injury, as 
noted by the Board in the earlier remand.  In RO action in 
February 2009, these were addressed.  They have not since 
been perfected as part of the current appeal.  



FINDING OF FACT

The competent and probative evidence of record preponderates 
against the Veteran's current chronic liver disability being 
in way associated with his active military service, on any 
basis.


CONCLUSION OF LAW

Chronic liver disability is not of service origin, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 5013, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the current claim, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued 
and the requirements to support the claim were discussed at 
length.  In the aggregate, the Board finds that the RO has 
satisfied the duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, any absence of information was harmless error 
and, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic liver disease manifests to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  The resolution of issues 
involving medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


III.  Factual Background and Analysis

As noted in the Board's remand in 2006, the veteran argues 
that during his active duty, particularly while in Vietnam, 
he had exposure to the precursors of liver problems and 
hepatitis, such as through inoculations, the environment of 
foreign countries, mosquitoes in Vietnam, and wounds.  He 
argues that he could not be tested for the liver problems 
until fairly recently, and that he should not be penalized 
for the lack of records and the absence of abnormal liver 
findings in service or for decades thereafter.  Since 
service, he has been seen for a variety of liver problems 
diagnosed as cirrhosis and hepatitis on various clinical 
evaluations.  He has a history of alcohol abuse.

Since the remand by the Board, the veteran has submitted 
another statement in which he delineates his list of possible 
sources for his liver disabilities.  He indicated that 
further medical records were unobtainable, and that no other 
available persons who might be able to contribute information 
could be reached.

The case was referred for an expert medical expert opinion 
which is now of record, dated in December 2007.  The examiner 
noted that the veteran could not be examined because he was 
incarcerated with a life sentence for a first degree murder 
conviction, and was currently in a State men's correctional 
facility.  The physician reviewed the entire file, and so 
stated, including service and post-service data.  He noted 
that he had been asked for his opinion as to (1) the onset of 
the veteran's liver problems, including hepatitis and (2) the 
likely cause or etiology of the claimed liver problems.

In response, the medical expert opined that:

(1)  The exact onset of all liver 
problems including hepatitis is not 
determined.  The earliest date documented 
in the submitted records showing 
hepatitis C and cirrhosis is August 1, 
1996 - the date of the first recorded 
liver biopsy.

(2)  This veteran's liver problems are 
much more likely to have resulted from 
life-style choices since discharge from 
the military, than from air-driven 
vaccination devices, minor injuries or 
service in the Republic of Vietnam (RVN).

His rationale for these opinions was as follows:

(1)  After extensive and careful review 
of the submitted records, the earliest 
documented date for any liver disorder in 
this claimant is August 2, 1996.  This is 
the date showing chronic hepatitis C and 
liver cirrhosis.

(2)  In at least two of the [State] Men's 
Colony medical forms (copies in the 
claims file), the veteran endorsed past 
use of heroin and cocaine.  Heroin is 
most commonly used intravenously.  
Intravenous drug use and intranasal 
cocaine use are two of the known risk 
factors for hepatitis C infection and are 
far more likely to cause Hepatitis C than 
immunization via air-powered gun, minor 
wounds or service in RVN.

Thus it is more likely than not that the 
veteran's Hepatitis C infection and 
subsequent cirrhosis of the liver 
developed from non-service related causes 
and well after the one year presumptive 
period following his military service 
discharge in 1970. 
 
In analyzing the Veteran's claim, it can be stipulated that 
he developed chronic liver disability at some point 
subsequent to service, probably in 1996 (decades after 
service separation), according to medical experts.  The issue 
remains whether this is reasonably attributable to any in-
service cause, on a direct, secondary, or presumptive basis.  
With regard to each of those legal bases, the Board concludes 
in the negative.  Based on the aggregate evidence of record, 
including medical expert opinion, it is not supported that 
his chronic liver problems are, on an at-least-as-likely-as-
not basis, due to anything in service or of service origin, 
nor may such be presumed.  In fact, the expert medical 
opinion of record is clearly to the contrary, finding that 
the Veteran's post-service activities are "more likely than 
not" the causes of the claimed disability.  Thus, a 
reasonable doubt is not raised to be resolved in his favor.


ORDER

Service connection for chronic liver disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


